        Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 RICARDO WILSON,                         :
                                         :
                                         :
       Plaintiff,                        :
                                         :
 v.                                      :        CIVIL ACTION NO.
                                         :        1:18-CV-5014-AT
 ROBERT “R. KELLY” KELLY,                :
 UNIVERSAL MUSIC, JIVE                   :
 RECORDS,                                :
                                         :
       Defendants.                       :


                                     ORDER

I.    INTRODUCTION

      Pro se Plaintiff Ricardo Wilson (“Plaintiff”) filed the instant action against

Robert Kelly (“Kelly”), Universal Music (“Universal”) and Jive Records (“Jive”)

(collectively, the “Defendants”) ostensibly seeking monetary damages associated

with Defendants’ alleged copyright infringement concerning the musical work

entitled Love Letter. See generally Complaint (“Compl.”) [Doc. 3]. The Magistrate

Judge has granted Plaintiff’s request to proceed in forma pauperis. Therefore, this

matter is before the Court on a review pursuant to 28 U.S.C. § 1915(e)(2).
         Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 2 of 11




II.    FACTUAL ALLEGATIONS IN THE COMPLAINT

       Plaintiff asserts that he is a “R&B songwriter, music producer, and rap artist”

who, in 2008 “composed [the song] ‘LOVE LETTER’” which he characterizes as an

“R&B song.” Compl. 2-3. 1 At some point after composing this song, Plaintiff

alleges that he provided Kelly 2 with “permission to record the song.” Id. at 2.

According to Plaintiff, the song Love Letter was subsequently “recorded and sold

in the music entertainment market” and, in fact, “was twice nominated for an

American Grammy Award.” Id. Notwithstanding such widespread recognition

and acclaim, Plaintiff asserts that Kelly, although having purportedly recorded and

performed the song and reaping the benefits of such recording and performance,

“did not give Wilson any writing credits or compensation for his contributions to

the song.” Id. Moreover, Plaintiff maintains that the recordings of the song Love

Letter “were put out by Universal Music and Jive Records.” Id. at 3. While Plaintiff

concedes that “Kelly changed a lot of the words” he nevertheless “kept the [song’s]

cadence and title,” which Plaintiff alleges he created. Id. at 4 (stating that he

“created the song’s title, concept, cadence, and some of the words”). In support of

Plaintiff’s ownership claim, he has attached what appears to be a Certificate of

Registration (the “Certificate) from the Register of Copyrights dated January 2,

2014 for a musical work entitled Love Letter. Compl. at 5 (Certificate). Notably,


1      Since the Complaint contains neither numbered pagination nor paragraphs, the Court
references the page numbers appearing on the electronic docket.

2        Plaintiff asserts that “Robert Kelly is a multi-platinum, Grammy Award winning recording
artist.” Compl. at 3.

                                               2
        Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 3 of 11




the Certificate specifies that Plaintiff’s submission contained “lyrics only.” Id.

Based upon these factual allegations and liberally interpreting Plaintiff’s

Complaint, the Court surmises that Plaintiff seeks monetary compensation based

upon the alleged recording and performance of the musical work by Kelly,

Universal and Jive.

II.   STANDARD OF REVIEW

      Title 28 U.S.C. § 1915(e)(2) requires a federal court to dismiss an action if it

(1) is frivolous or malicious, or (2) fails to state a claim upon which relief may be

granted. The purpose of Section 1915(e)(2) is “to discourage the filing of, and waste

of judicial and private resources upon, baseless lawsuits that paying litigants

generally do not initiate because of the costs of bringing suit and because of the

threat of sanctions for bringing vexatious suits under Federal Rule of Civil

Procedure 11.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).             A dismissal

pursuant to Section 1915(e)(2) may be made sua sponte by the Court prior to the

issuance of process, so as to spare prospective defendants the inconvenience and

expense of answering frivolous complaints. Id. at 324.

      A claim is frivolous “where it lacks an arguable basis either in law or in fact.”

Id. at 325. In other words, a complaint is frivolous when it “has little or no chance

of success” — for example, when it appears “from the face of the complaint that the

factual allegations are clearly baseless[,] the legal theories are indisputably

meritless,” or “seeks to enforce a right that clearly does not exist.” Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993) (internal quotations omitted); see also


                                          3
        Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 4 of 11




Neitzke v. Williams, 490 U.S. at 327. In the context of a frivolity determination,

the Court’s authority to “‘pierce the veil of the complaint’s factual allegations’

means that a court is not bound, as it usually is when making a determination

based solely on the pleadings, to accept without question the truth of the plaintiff’s

allegations.” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke v.

Williams, 490 U.S. at 325).

      A complaint fails to state a claim when it does not include “enough factual

matter (taken as true)” to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007) (noting that “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” and complaint “must contain something

more . . . than . . . statement of facts that merely creates a suspicion [of] a legally

cognizable right of action”); see also Ashcroft v. Iqbal, 556 U.S. 662, 680-685

(2009); Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1187-88 (11th Cir. 2002)

(stating that “conclusory allegations, unwarranted deductions of facts[,] or legal

conclusions masquerading as facts will not prevent dismissal”). While the Federal

Rules do not require specific facts to be pled for every element of a claim or that

claims be pled with precision, “it is still necessary that a complaint ‘contain either

direct or inferential allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory.’” Fin. Sec. Assurance, Inc. v.

Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir. 2007). A plaintiff is required to

present “more than an unadorned, the-defendant-unlawfully-harmed-me


                                          4
           Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 5 of 11




accusation” and “‘naked assertion[s]’ devoid of ‘further factual enhancement’” do

not suffice. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       The Court recognizes that Plaintiff is appearing pro se. Thus, his Complaint

is more leniently construed and “held to less stringent standards than formal

pleadings drafted by lawyers.”           Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations and internal quotation marks omitted); Tannenbaum v. United States,

148 F.3d 1262, 1263 (11th Cir. 1998). However, nothing in that leniency excuses a

plaintiff from compliance with threshold requirements of the Federal Rules of Civil

Procedure. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1998), cert.

denied, 493 U.S. 863 (1989). Nor does this leniency require or allow courts “to

rewrite an otherwise deficient pleading [by a pro se litigant] in order to sustain an

action.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir.

1998).

III.   DISCUSSION

       1. Applicable Law

       The Copyright Act (the “Act”), 17 U.S.C. Sections 101 et seq. provides

copyright protection to “original works of authorship fixed 3 in any tangible




       3        “A work is ‘fixed’ in a tangible medium of expression when its embodiment in a
copy or phonorecord, by or under the authority of the author, is sufficiently permanent or stable
to permit it to be perceived, reproduced, or otherwise communicated for a period of more than
transitory duration. A work consisting of sounds, images, or both, that are being transmitted, is
‘fixed’ for purposes of this title if a fixation of the work is being made simultaneously with its
transmission. 17 U.S.C. § 101



                                                5
          Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 6 of 11




medium of expression, now known or later developed, from which they can be

perceived, reproduced, or otherwise communicated, either directly or with the aid

of a machine or device.” 17 U.S.C. § 102. As is relevant to the instant case, such

protection extends to “musical works, including any accompanying words.” Id. In

general, ownership in a copyright “vests initially in the author or authors of the

work. The authors of a joint work are co[-]owners of copyright in the work.”

17 U.S.C. § 201(a). In addition, “[t]he ownership of a copyright may be transferred

in whole or in part by any means of conveyance or by operation of law, and may be

bequeathed by will or pass as personal property by the applicable laws of intestate

succession.” Id. § 201(d)(1).

       In addition to defining those works eligible for copyright protection and the

bundle of rights which vests in the holder of a copyright, see generally id. §§ 106-

122, the Act provides that “[a]nyone who violates any of the exclusive rights of the

copyright owner as provided by sections 106 through 122 or of the author as

provided in section 106A(a), or who imports copies or phonorecords into the

United States in violation of section 602, is an infringer of the copyright or right of

the author, as the case may be.” Id. § 501(a). Moreover, in the event of such

infringement, “[t]he legal or beneficial owner of an exclusive right under a

copyright is entitled, subject to the requirements of section 411, 4 to institute an


4      17 U.S.C. Section 411(a) provides that, in general, “no civil action for infringement of the
copyright in any United States work shall be instituted until preregistration or registration of the
copyright claim has been made in accordance with this title. In any case, however, where the
deposit, application, and fee required for registration have been delivered to the Copyright Office
in proper form and registration has been refused, the applicant is entitled to institute a civil action

                                                  6
          Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 7 of 11




action for any infringement of that particular right committed while he or she is

the owner of it.” Id. § 501(b).

       In order to plead and prove a claim of copyright infringement “two elements

must be [established]: (1) ownership of a valid copyright, and (2) copying of

constituent elements of the work that are original.” Feist Publications, Inc. v.

Rural Tel. Serv. Co., 499 U.S. 340, 361, 111 S. Ct. 1282, 1296, 113 L. Ed. 2d 358

(1991); see Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1232 (11th Cir. 2010).

“To ‘satisfy Feist’s first prong, a plaintiff must prove that the work . . . is original

and that the plaintiff complied with applicable statutory formalities.’” see Latimer,

601 F.3d at 1233 (quoting Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1541 (11th

Cir. 1996)). Likewise, in order to satisfy Feist’s second prong, “a plaintiff must

establish, as a factual matter, that the alleged infringer actually copied plaintiff’s

copyrighted material.” Latimer, 601 F.3d at 1233. In this regard, it is not enough

that plaintiff illustrate “[f]actual proof of copying,” rather, “[t]he plaintiff must also

respond to any proof advanced by the defendant that the portion of the work

actually taken does not satisfy the constitutional requirement of originality as set

forth in Article I, § 8, cl. 8.” Id. Thus, in the event a plaintiff survives an

“originality” challenge he or she “must also prove that the copying of copyrighted




for infringement if notice thereof, with a copy of the complaint, is served on the Register of
Copyrights.” 17 U.S.C. § 411(a). Although a precondition to filing suit, it is worth noting that “§
411(a) does not restrict a federal court’s subject-matter jurisdiction.” Reed Elsevier, Inc. v.
Muchnick, 559 U.S. 154, 170, 130 S. Ct. 1237, 1249, 176 L. Ed. 2d 18 (2010).



                                                7
         Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 8 of 11




material was so extensive that it rendered the offending and copyrighted works

substantially similar.” Id.

      2. Analysis

      Having reviewed the Complaint and liberally construing Plaintiff’s

allegations in light of his status as a pro se litigant, the Court finds that the facts as

set forth therein state a claim for copyright infringement as to Kelly but are

otherwise insufficient to state claims as against Universal and Jive.

      Initially, it appears Plaintiff has satisfied the statutory precondition to filing

suit as set forth in 17 U.S.C. Section 411(a) since he has come forward with

documentary evidence of his copyright registration. See Compl. at 5 (Certificate of

Registration identifying “Year of Completion” as “2009” and “Effective date of

registration” as “January 2, 2014”); see also Latimer, 601 F.3d at 1233 (“In a

judicial proceeding, ‘certificate of a registration made before or within five years

after first publication of the work shall constitute prima facie evidence of the

validity of the copyright and of the facts stated in the certificate.’”) (quoting 17

U.S.C. § 410(c)).

      Turning next to the elements of a copyright infringement claim, Plaintiff

alleges that Love Letter constitutes an original musical work for which he “created

the song’s title, concept, cadence, and some of the lyrics” and for which he has a

valid copyright registration. See generally Compl. In addition, Plaintiff pleads

facts illustrating that, in Plaintiff’s view, Kelly has copied “constituent elements of

the work that are original.” Feist Publications, Inc., 499 U.S. at 361, 111 S. Ct. at


                                            8
          Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 9 of 11




1296, 113 L. Ed. 2d 358. Indeed, the Complaint asserts that although “Kelly

changed a lot of the words” he “kept the cadence and title” and proceeded to record

and perform Love Letter for the commercial music market. See Compl. at 2-3.

While Plaintiff admits that he gave “permission to [Kelly to] record the song” he

was allegedly never provided “any writing credits or compensation for his

contributions to the song.” Id. at 2. Therefore, in light of Plaintiff’s claims as to

Kelly, which the Court finds sufficiently allege (1) copyright ownership and (2)

copying of elements of the work which are original, Plaintiff’s claim is not frivolous

since it states a claim upon which relief may be granted. 5

       Notwithstanding the above finding, the Court is not convinced that the

Complaint, as drafted, sufficiently states a claim as against Universal and Jive.

Indeed, these two entities are referenced in one sentence in Plaintiff’s Complaint.

See Compl. at 3 (stating that “[t]he recordings were put out by Universal Music and

Jive Records.”). Significantly, it is entirely unclear as to the specific roles Universal

and Jive may have played in the alleged infringement since Plaintiff avers only that

these entities allegedly released the recordings of the song Love Letter. However,



5       The Court, while finding the Complaint sufficient at this stage, nevertheless observes that
Plaintiff’s Certificate was only issued as to the lyrics of the song Love Letter. See Compl. at 5
(Certificate). Thus, it is at best unclear at this stage if Plaintiff has any copyright ownership
concerning the musical cadence of the song which Plaintiff asserts was copied in large part by
Kelly. If Plaintiff cannot plausibly allege (and ultimately prove) an ownership interest as to the
musical aspect of this work as opposed to the lyrics themselves, the Court is skeptical that the
Complaint would survive a motion to dismiss at least as to this portion of Plaintiff’s claim.
Moreover, it is unclear how much of the lyrics were changed by Kelly versus the overall percentage
of those lyrics that were retained and hence, this also appears to be a significant stumbling block
for Plaintiff in the event this lawsuit continues based upon the second element in Feist. However,
these are questions best left for another day.

                                                9
        Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 10 of 11




Federal Rule of Civil Procedure 8(a)(2), which requires that a complaint provide

notice of the claim and the grounds upon which the claim rests, is not satisfied

where, as here, important facts, which include information concerning Universal’s

and Jive’s actual involvement are lacking. Indeed, based upon the Complaint, the

Court cannot discern how Universal and Jive are responsible when it appears Kelly

was the direct infringer. Thus, without such salient facts, the Complaint would not

survive a motion to dismiss as to Universal and Jive and these entities are therefore

DISMISSED, WITHOUT PREJUDICE from this lawsuit.

IV.   CONCLUSION

      For the reasons stated above, the Court finds that Plaintiff’s Complaint may

move forward as to Defendant Kelly only. As such, the copyright infringement

claims alleged against Defendants Universal and Jive are DISMISSED,

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A. In light of Plaintiff’s

pro se status, the Court will provide Plaintiff the opportunity, should he wish to do

so, to replead (i.e., file an amended complaint) his copyright infringement claims

as to Universal and Jive. In the event he chooses this option, Plaintiff is directed

to include sufficient factual matter setting forth the who, what, when, where, why

and how concerning those infringement claims directed at Universal and Jive.

Such factual information must be enough to place Universal and Jive on notice as

to their individual roles in the alleged infringement such that they are vested with

sufficient information to respond to Plaintiff’s claims. Plaintiff may also amend

his factual allegations as to the musical aspects of his alleged ownership of Love


                                         10
        Case 1:18-cv-05014-JPB Document 5 Filed 12/14/18 Page 11 of 11




Letter. The amended complaint, if any, shall supersede the original in all respects

and must therefore contain all of Plaintiff’s allegations and claims. The amended

complaint, if filed, must be filed not later than January 9, 2019. If Plaintiff chooses

instead to forego filing an amended complaint, the instant Complaint [Doc. 3] shall

remain the operative pleading in this matter but the caption shall be amended by

the Clerk’s Office to reflect that Universal and Jive have been dismissed from this

lawsuit. In addition, the Clerk’s Office is directed to resubmit this matter to the

undersigned if no amended complaint is filed by the January 9, 2019 deadline.



      IT IS SO ORDERED this 14th day of December, 2018.



                                        _____________________________
                                        Amy Totenberg
                                        United States District Judge




                                          11
